

117 HR 4435 IH: Fight Notario Fraud Act of 2021
U.S. House of Representatives
2021-07-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4435IN THE HOUSE OF REPRESENTATIVESJuly 16, 2021Ms. Escobar (for herself, Ms. Jackson Lee, and Ms. Garcia of Texas) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 18, United States Code, to prohibit certain types of fraud in the provision of immigration services, and for other purposes.1.Short titleThis Act may be cited as the Fight Notario Fraud Act of 2021.2.Fraud prohibited(a)In generalChapter 47 of title 18, United States Code, is amended by adding at the end the following new section:1041.Schemes to defraud persons in any matter arising under immigration laws (a)FraudAny person who knowingly executes a scheme or artifice, in connection with any matter authorized by or arising under the immigration laws, or any matter that such person claims or represents is authorized by or arises under the immigration laws to—(1)defraud any other person; or(2)obtain or receive money or anything else of value from any other person by means of false or fraudulent pretenses, representations, or promises,shall be fined under this title, imprisoned not more than 1 year, or both. (b)MisrepresentationAny person who knowingly makes a false representation that such person is an attorney or an accredited representative (as such term is defined under section 1292.1(a)(4) of title 8, Code of Federal Regulations (or any successor regulation)) in any matter arising under the immigration laws shall be fined under this title, imprisoned not more than 1 year, or both.(c)Threats and retaliationAny person who violates subsection (a) and knowingly—(1)threatens to report another person to Federal authorities or State law enforcement authorities working in conjunction with or pursuant to Federal authority;(2)acts to adversely affect another person’s immigration status, perceived immigration status, or attempts to secure immigration status that—(A)impacts or results in the removal of the person from the United States;(B)leads to the loss of immigration status; or(C)causes the person seeking to apply for an immigration benefit to lose an opportunity to apply for such an immigration benefit that would have provided immigration status and for which a person was prima facie eligible; or(3)demands or retains money or anything else of value for services fraudulently performed or not performed or withholds or threatens to withhold services promised to be performed,shall be fined under this title, imprisoned not more than 1 year, or both. (d)Gravity of offense(1)Cumulative lossAny person who violates subsection (a), (b), or (c) such that the cumulative loss to all victims exceeds $10,000 may be imprisoned not more than 3 years, fined under this title, or both.(2)RetaliationAny person who violates subsection (a) or (b) and causes the harm described in subsection (c)(2) may be imprisoned not more than 3 years, fined under this title, or both.(e)Information sharing and enforcement(1)In generalThe Attorney General shall—(A)establish procedures to receive complaints of fraudulent immigration schemes from the public that are consistent with the procedures for receiving complaints of unfair immigration-related employment practices in place on the date of the enactment of the Fight Notario Fraud Act of 2021; (B)report, on an annual basis, to the Senate Committee on the Judiciary and House Committee on the Judiciary the number of completed prosecutions undertaken pursuant to subsections (a), (b), and (c), including a description of the case and outcome, relevant demographic and linguistic information, and any immigration consequences suffered by the victims involved; and(C)maintain and publish on the internet, information in commonly spoken languages other than English, including Spanish, Mandarin, Korean, and Tagalog, on how to identify, prevent, and report instances of fraud described in subsections (a), (b), and (c).(2)Special United States Attorneys(A)In generalThe Attorney General shall establish no fewer than 15 Special United States Attorney positions in districts the Attorney General determines to be most affected by the fraud described in subsections (a), (b), and (c), to investigate and prosecute allegations of fraud described in subsections (a), (b), and (c) and should resources permit any other consumer protection laws under this chapter.(B)Linguistic competenceWith respect to the Special United States Attorney positions under subparagraph (A), the Attorney General shall consider the linguistic competency of a prosecutor appointed to serve in such a position to ensure that the prosecutor may effectively prosecute cases involving non-English speaking victims and witnesses. (3)RestitutionThere shall be deposited in the Crime Victims Fund established under section 1402 of the Victims of Crime Act of 1984 (34 U.S.C. 20101) any restitution ordered for an offense under this section if the victim of such offense cannot reasonably be located.(f)SeverabilityIf any provision of this section, or the application of such a provision to any person or circumstance, is held to be unconstitutional, the remainder of this section and the application of the remaining provisions of this section to any person or circumstance shall not be affected thereby.(g)Immigration lawsIn this section, the term immigration laws has the meaning given that term in section 101(a)(17) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(17))..(b)Injunction against fraudSection 1345 of title 18, United States Code, is amended by adding at the end the following new subsection:(c)If a person is violating or about to violate this chapter or chapter 47 of this title, the Attorney General may commence a civil action in any Federal court to enjoin such violation. .(c)Clerical amendmentThe table of sections for chapter 47 of title 18, United States Code, is amended by adding at the end the following:1041. Schemes to defraud persons in any matter arising under immigration laws..